DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest the head having a latching surface configured to be engaged by a latching feature of the charging inlet assembly to secure the terminal in a terminal channel of a housing of the charging inlet assembly and the replaceable pin having a closed tip and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a charging conductor of a charging connector, the replaceable pin having a drive base at the rear including drive teeth configured to be engaged by a socket tool from the front of the replaceable pin to rotate the replaceable pin relative to the head for installing or removing the replaceable pin combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to teach, provide or suggest the head having a latching surface configured to be engaged by a latching feature of the charging inlet assembly to secure the terminal in a terminal channel of a housing of the charging inlet assembly; the replaceable pin having a closed tip at the front and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a 

The following is an examiner’s statement of reasons for allowance: regarding claim 15, the prior art of record fails to teach, provide or suggest the housing having a latching feature in the terminal channel; and a replaceable pin at a front of the terminal the replaceable pin being removably coupled to the head, the replaceable pin having a front and a rear, the replaceable pin having a closed tip and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a charging conductor of the charging connector, the replaceable pin having a drive base at the rear including drive teeth configured to be engaged by a socket tool from the front of the replaceable pin to rotate the replaceable pin relative to the head for installing or removing the replaceable pin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831